Citation Nr: 1727049	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-24 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for status post-intervertebral disc replacement.

2. Entitlement to a disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) and depression.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1999 to September 2000, February 2003 to September 2003, and March 2004 to April 2009.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2015, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran VA examinations to assess the current severity of his back disability and PTSD and to have the AOJ adjudicate the claim for a TDIU.  Treatment records since April 2009 were also requested.

Since the remand, the Veteran underwent a VA examination for his back in April 2015 and for his PTSD in May 2015.  The claim for a TDIU was adjudicated by the AOJ as well.  Additionally, the treatment records requested have been obtained.  Thus, the Board determines that there has been substantial compliance with the January 2015 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The matters on appeal have been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. During the appeal period, the Veteran's back disability manifested in forward flexion of the thoracolumbar spine of 30 degrees or less but not unfavorable ankylosis of either the thorcolumbar or entire spine; additionally, there is no evidence of incapacitating episodes lasting 6 weeks or longer during a 12 month period.  

2. During the appeal period, the Veteran's PTSD and depression was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, mood disturbances, and an inability to establish effective social relationships.  

3. The Veteran's service-connected disabilities render him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1. During the appeal period, the criteria for a disability rating in excess of 40 percent for status post-intervertebral disc replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2016).

2. During the appeal period, the criteria for a disability rating of 50 percent for PTSD and depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411-9434 (2016).

3. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in letters sent to the Veteran in April 2009 and March 2011.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran in April and May 2015 are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

I. Status Post-Intervertebral Disc Replacement

The Veteran's status post-intervertebral disc replacement has been evaluated under Diagnostic Code 5243 at 40 percent.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

The record reflects that the Veteran's back disability is of the thoracolumbar spine.  For the thoracolumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is rated 40 percent disabling.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire thoracolumbar spine is rated 50 percent disabling.  

A maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is rated 40 percent disabling.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months is rated 60 percent disabling.  

Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes explains that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  Note (2) explains that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Additionally, the Court has held that an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59. However, in the present case, the Veteran is in receipt of the highest rating available for limitation of motion of the thoracolumbar spine, and a higher rating is not available absent ankyloses.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, Correia and Deluca, and the provisions addressed therein, are not applicable here.




Facts

The Veteran contends that his status post-intervertebral disc replacement is more disabling than reflected by the 40 percent rating currently assigned.  

The record contains multiple VA examinations, treatment reports, and lay statements during the appeal period, regarding the Veteran's back disability.  There are numerous treatment reports from the Battle Creek VA Medical Center (VAMC), Ann Arbor VAMC, and Saginaw that indicate complaints of chronic back pain.  

In June 2011, the Veteran underwent a VA examination for his thoracolumbar back disability.  The examination report indicates that the Veteran had full range of motion of the cervical and lumbar spine, including flexion and extension.  The report indicates that the Veteran experienced severe flare-ups 2-3 times a week that last for a day.  The report indicates that the extent of additional limitation during flare-ups is that the Veteran can get to the bathroom but does not want to move secondary to the pain.  

The report indicates a history of fatigue, decreased motion, stiffness, weakness, and pain of the lumbar spine.  The report indicates that there are no incapacitating episodes due to the spine disease.  The report indicates that there was no ankylosis of the cervical or thoracolumbar spine.  Additionally, the report indicates that the Veteran denied bowel or urinary incontinence, numbness, or weakness.  

The report indicates that the Veteran has an antalgic gait.  Objective abnormalities of thoracolumbar sacrospinalis indicated no spasm, atrophy, or weakness of either extremity.  The examiner indicated that there was guarding and pain with motion of both extremities and tenderness of the right extremity.  The examiner also indicated that the symptoms the Veteran experiences were not severe enough to be responsible for the Veteran's abnormal gait.

As to range of motion of the thoracolumbar spine, the report indicates that the Veteran's flexion was 0 to 26 degrees, and his extension was 0 to 15 degrees.  The report indicates that there was objective evidence of pain on active range of motion.  The report indicates that there was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions of range of motion.  

In April 2015, the Veteran underwent another VA examination for his thoracolumbar back disability.  The examination report indicates that the Veteran's current manifestations are: daily back pain, decreased range of motion, shooting pain in the right leg, and falling, with the Veteran reporting that his last fall was back in April.  The Veteran also reported that he falls about once a month.  The examination report indicates that the Veteran reported flare-ups of the thoracolumbar spine occurring three times a week and lasting 1-2 days.  The examination report indicates that the Veteran walks with a cane.  The examination report indicates that the Veteran reported functional loss or impairment of the thoracolumbar spine.  

Upon testing, the Veteran's range of motion was indicated to be abnormal or outside normal range.  Range of motion testing for the thoracolumbar spine indicated that the Veteran's forward flexion was 0 to 65 degrees, and his extension was 0 to 10 degrees.  The examiner indicated that the range of motion itself does not contribute to a functional loss.  The examiner indicated that pain was noted on examination but does not result in functional loss.  The examination report indicates that there was evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine (back).  The examination report indicates that there was no ankylosis of the spine.  

As to repetitive use, the examination report indicates that the Veteran was able to perform repetitive use testing with at least three repetitions.  The examination report indicates that the Veteran was examined after repetitive use with at least three repetitions.  The examination report indicates that there was no additional loss of function or range of motion after three repetitions.  The examination report indicates that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time.  

As to flare-ups, the examination report indicates that the examination was not conducted during a flare up but that the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups.  The report indicates that pain, weakness, fatigability or incoordination do significantly limit functional ability with flare-ups.  The examiner quantified the Veteran's range of motion during flare-ups as forward flexion of 0 to 30 degrees and extension of 0 to 0 degrees. 

The examination report indicates that the Veteran has guarding of the thoracolumbar spine.  The report indicates that there were no muscle spasms, localized tenderness, or muscle atrophy.  The examination report indicates that there was no ankylosis of the spine.  The examiner also indicated that the Veteran does not have bowel or bladder problems or pathologic reflexes related to a thoracolumbar spine (back) condition.  Finally, the examiner indicated that the Veteran had not had incapacitating episodes requiring bed rest due to his back problems in the last twelve months.

Analysis

Having reviewed the evidence, the Board determines that a higher rating is not warranted for the Veteran's status post-intervertebral disc replacement.  

The June 2011 examination report reflects forward flexion of the thoracolumbar spine of 0 to 26 degrees, which is commensurate with a 40 percent rating.  The Board acknowledges that the April 2015 examination report reflects forward flexion of the thoracolumbar spine of 0 to 65 degrees during initial range of motion testing, which is commensurate with a 10 percent rating.  However, the April 2015 VA examiner opined that pain, weakness, fatigability or incoordination significantly limit functional ability during flare-ups, which decreased the Veteran's range of motion to 0 to 30 degrees.  As pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups, a higher rating was warranted for additional limitation of motion, such that the 40 percent assigned was appropriate despite the documented range of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 206 (1995).  As the Veteran's degree of forward flexion of the thoracolumbar spine during flare-ups is actually or effectively 30 degrees or less, a 40 percent rating is warranted.

However, a higher rating is not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 50 percent requires at least unfavorable ankylosis of the thoracolumbar spine.  Here, the record does not reflect that the Veteran's back disability has manifested in unfavorable ankylosis of the thoracolumbar or entire spine.  To the contrary, both the June 2011 and April 2015 VA examination reports explicitly indicate that the Veteran does not have ankylosis of the spine.  The June 2011 and April 2015 examination results are based on physical examination of the Veteran and applicable testing.  As such, the Board finds that the examiners' assessments of the Veteran's thoracolumbar spine are highly probative.  Nor has the Veteran suggested that he experiences ankylosis of the spine.  

As to a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the next higher rating of 60 percent requires incapacitating episodes of at least six weeks during the past 12 months.  The Board acknowledges that the Veteran's representative indicates that the Veteran's symptoms of guarding, spasms, and stiffness border on incapacitating episodes.  However, the record does not reflect nor does the Veteran suggest that he has experienced incapacitating episodes within the definition of the applicable provision or for at least six months in a 12 month time span.  To the contrary, the June 2011 VA examiner explicitly indicated that the Veteran's spine disease does not cause incapacitating episodes and the 2015 examiner noted that there were no episodes in the past 12 months requiring bed rest.  For the reasons previously mentioned, the Board affords significant probative value to the VA examiners' assessments.  As such, a higher rating is not warranted pursuant to the provision for incapacitating episodes.  

The Board notes that a separate evaluation for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, is not applicable.  The June 2011 examination report indicates that the Veteran denied bowel or urinary incontinence.  The April 2015 examination report indicates that the Veteran does not have bowel or bladder problems or pathologic reflexes related to a thoracolumbar spine (back) condition.  Nor does the Veteran suggest that he has bowel or bladder problems.  As the record does not suggest objective neurological abnormalities, a separate evaluation for such is not warranted.  

The Board acknowledges the Veteran and his representative's statements that the VA examination did not adequately assess the Veteran's condition, which is productive of increased loss of movement and guarding with spasms and stiffness.  The Board notes that both the June 2011 and April 2015 VA examination reports indicate limited motion and guarding of the thoracolumbar spine.  The June 2011 examination report also indicates stiffness.  However, both examiners explicitly indicate that the Veteran does not have muscle spasms.  Furthermore, the Board notes that the rating currently assigned for the Veteran's back disability is higher than the rating that considers guarding and muscle spasms.  

As to the representative's contention that a 50 percent rating is warranted for unfavourable ankylosis of the thoracolumbar spine, as mentioned, the record does not reflect that the Veteran's thoracolumbar spine is ankylosed.  The Veteran is competent to say whether or not his spine is stuck in one position, as a lay person could observe and attest to such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person can attest to observable symptoms, such as a broken leg).  However, the Board finds that the Veteran's contentions are outweighed by those of the June 2011 and April 2015 VA examiners indicating that there was no ankylosis of the spine.  The examiners physically examined the Veteran and assessed his range of motion by measuring forward flexion, extension and lateral flexion.  Having the medical knowledge of what constitutes an ankylosed spine, the Board finds the VA examiners' assessment to be most probative.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher schedular rating than assigned.  Hart v. Mansfield, 21 Vet. App. at 505.
Throughout the appeal period, the Veteran's back disability consistently manifested in pain, guarding, and limited motion.  At no time during the appeal period does the record reflect that the Veteran's spine was ankylosed, nor at any time is there an indication that he was incapacitated for six weeks or more during a given 12 months period.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

With regard to additional compensation for functional loss, as noted above, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Moreover, the Veteran's current 40 percent evaluation contemplates his functional loss due to his back disability.
 
In light of the evidence, the Board finds that the preponderance of the evidence does not support the Veteran's claim for entitlement to a disability rating in excess of 40 percent for status post-intervertebral disc replacement.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107. 

II. PTSD

The Veteran's PTSD and depression has been evaluated under Diagnostic Codes 9411-9434.  38 C.F.R. § 4.130 (2016).  The General Rating Formula for psychiatric disabilities provides that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events) is rated 30 percent disabling.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling.  

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling.  

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling.  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Facts

The Veteran contends that his PTSD and depression are more disabling than reflected by the 30 percent rating currently assigned.

The record contains multiple opinions and statements, medical and lay, during the appeal period starting April 19, 2010, regarding the Veteran's PTSD and depression.

An April 2012 VA examination report regarding the Veteran's PTSD indicates a diagnosis of PTSD and depressive disorder not otherwise specified.  A GAF score of 55 was assigned for PTSD and depression.  The examiner indicated that the GAF score would probably be lower if physical impairments were also considered.  The examiner indicated that the Veteran has more than one mental disorder diagnosed and that it is possible to differentiate what symptoms are attributable to each diagnosis. 

The examiner indicated that the Veteran's depression appears more secondary to his chronic pain.  Specifically, the report reflects that the Veteran reported that the depression results primarily from his chronic pain issues and to a limited extent from his PTSD.  The report reflects the Veteran's statements that his depression had worsened, which has limited his ability to engage normally in psychosocial functions or gainful employment.  The examiner indicated that part of the Veteran's depression is also associated with his intrusive re-collective thoughts and memories of being horrified when seeing injured Veterans in service.  

The report reflects that the Veteran reported anxiety components and marked uneasiness in any crowded venue or unfamiliar surroundings, which he associated with his PTSD.  The report reflects that the Veteran reported periodic marital spats, which he indicated he was not very concerned about.  The Veteran denied substance abuse.  
The examiner indicated that the Veteran's PTSD symptoms are depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work-like settings.  The examiner indicated that other symptoms included sleepwalking, for which the Veteran endorsed a problem of being half awake and half asleep and feeling like he is dreaming.  The report reflects that the Veteran reported that it generally happens twice a month on average.  

The Veteran reported that the combined effects of both disorders not only prevent him from engaging in substantially gainful employment but also ramps up his depressive symptoms of feeling useless, not having things to look forward to, feeling deprived of being able to engage in normal activities, and feeling irritable.  The examiner indicated that thus, when considering the combined effects of PTSD and depression, it appears that the mental disorder portion of the Veteran's service-connected impairments is perhaps 10-15 percent worse than it was at the Veteran's last exam.  The examiner indicated that it is outside the scope of his practice to evaluate the Veteran's chronic pain issues.  

The examiner opined that the Veteran's PTSD and depression cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

A February 2013 move questionnaire from Saginaw indicates that the Veteran reported anxiety problems or nervousness due to PTSD.  

A February 2013 psychiatric medication review note from Traverse City CBOC indicates that the Veteran has a mood disorder and depression secondary to chronic pain and PTSD.  

In May 2015, the Veteran underwent another VA examination for his PTSD.  The examiner indicated that the diagnosis was PTSD and that the Veteran does not have more than one diagnosis.  The report indicates that the Veteran has one biological sister, four stepsisters, and three stepbrothers.  The report indicates that the Veteran has contact with his family often.  The report indicates that the Veteran had positive social functioning in service.  The report indicates that the Veteran has been married once, is still married, and has two children.  The report indicates that the Veteran gets along well with family, neighbors, friends, co-workers, bosses, and his wife.  The report indicates that the Veteran reported good support from his wife, daughter and son.  Specifically, he indicated that he and his wife "do pretty good."  The Veteran indicated that he does not really know his neighbors and does not have many friends except one friend from high school whom he talks to about every six months.  He reported that he got along with bosses and coworkers "pretty good."

The report indicates that the Veteran reported having low energy.  He denied temper control difficulties.  He also denied suicidal or homicidal ideations.  The report indicates that the Veteran had not had any legal issues.  The Veteran reported minimal alcohol use and denied use of marijuana, opioids, cocaine, or prescriptive medicines.  

The report indicates that the Veteran's symptoms of PTSD were hypervigilance, depression, anxiety, and chronic sleep impairment.  The report indicates that the Veteran was friendly, expressive, and responsive and that his manner of presentation was cooperative, open, and honest.  The report indicates that the Veteran was oriented to time and place, his appearance and hygiene were within normal limits, and his behavior was appropriate.  The report indicates that delusions or hallucinations were absent and there was no disorientation or gross impairment in thought processes or communication.  The examiner noted that the Veteran's speech was logical and relevant.  He denied audio-visual hallucinations.  

The report indicates that the Veteran reported that over the last six months, he had increased depression with occasional fatalistic thoughts.  He reported that he was having increasing difficulty with anxiety and panic attacks.  He reported that he was having difficulty falling asleep and staying asleep and was currently only sleeping at night for two hours and two hours in the afternoon.  He reported that he has nightmares on a regular basis.  The Veteran reported that his biggest issue is anxiety and going out.  He indicated that he rarely leaves the house and has to have someone with him when he does.  He indicated that he is always looking over his shoulder.  He indicated that he has been suicidal before but was not at the moment, was not a danger to himself and did not have plans to seriously harm himself.

The examiner opined that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

There are also lay statements of record.  In his September 2012 VA 9 form, the Veteran indicated that he disagrees with his PTSD and depression being rated as one disability when they are unrelated and both cause debilitating issues.

In an April 2017 brief from the Veteran's representative, the representative contends that the VA examination did not adequately assess that the Veteran's condition is productive of panic attacks and a flattened affect, which were not acknowledged by VA prior to final adjudication to the Veteran's prejudice.  The representative contends that these symptoms warrant a rating in excess of 30 percent.    

Analysis

Having reviewed the record, the Board finds that the Veteran's PTSD and depression are best reflected by a 50 percent disability rating for the entire period on appeal.

Throughout the appeal period, the Veteran reported ongoing symptoms of hypervigilance, fragmented sleep, intrusive thoughts, nightmares, flattened affect, panic attacks, depression, and difficulty in maintaining social relationships.  

The Board acknowledges that the April 2012 and May 2015 VA examiners opined that the Veteran's psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  These symptoms are commensurate with a 30 percent rating.  However, the medical assessment of the Veteran's level of disability at the moment of examination alone cannot determine the rating.  38 C.F.R. § 4.126(a).  Instead, all evidence of record is to be considered.

Here, the evidence of record reflects that the Veteran experienced flattened affect, some impairment in social relations, panic attacks, hypervigilance, and disturbances in mood, such as depression and hopelessness.  The Veteran also experienced sleep issues, such as nightmares and trouble staying sleep.  These symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing family or social relationships.  Thus, the Board determines that the Veteran's PTSD with depression more nearly approximates a 50 percent rating.  

Although the Veteran admittedly does not experience all of the listed symptoms for a 50 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD and depression that interfere with his motivation, mood and ability to establish relationships outside of his family.  It all supports a finding that the Veteran's overall symptoms are of such frequency, severity, and duration as to equate to those listed for a 50 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Flattened affect, depression, feelings of uselessness and hopelessness, nightmares, and sleep impairment appear to significantly affect the Veteran's reliability and productivity.

However, a higher rating is not warranted.  There is no indication that the Veteran's social and occupational impairment is commensurate with a 70 percent rating.  There is no indication of deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to symptoms such as suicidal ideations, impaired impulse control or near-continuous panic or depression.  

The evidence does not reflect an inability to establish and maintain any effective relationships.  Although the record reflects that the Veteran does not know his neighbors and only has one friend, the Veteran has maintained this friendship since high school.  He also reported good relationships with his family, to include his wife and numerous siblings.  The Veteran also worked with no reported issues with bosses or co-workers.       

There have been no indications of suicidal ideations.  To the contrary, the record reflects that the Veteran consistently denied suicidal ideations.  While he indicated at the May 2015 VA examination that he has had suicidal thoughts before, he denied having them at the time.  Nor does the record reflect suicidal thoughts or attempts.

The Board also does not find that the Veteran had impaired impulse control during the appeal period.  While the Veteran has an impaired mood and feelings of irritability, he does not endorse anger and has indicated that he does not have a temper problem.  Nor does the record reflect any legal issues or violations of the law.  The evidence also does not suggest that the Veteran had memory loss for the names of close relatives, his own occupation or his own name.  Additionally, neither the medical evidence nor the statements of record reflect that the Veteran experienced problems adapting to stressful circumstances.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment that would warrant a 70 percent rating or akin to the symptoms that are listed in the rating criteria.  The overall record does not reflect that the Veteran's symptoms were near-continuous and affected his ability to function independently, appropriately, and effectively.  The evidence also fails to show that the Veteran's symptoms equate in severity, frequency and duration to occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.  See Vazquez-Claudio v. Shinseki, 713 F.3d at 112.  As noted, while the Veteran had some deficiencies in social relations and does not like to leave the house without a family member, he also has effective family relationships, and while he gets depressed and hopeless, he denies suicidal ideations and does not endorse anger.  In the other areas, his symptoms did not indicate consistent deficiencies. 

The Board acknowledges the Veteran's statement that his PTSD and depression should be rated separately.  However, the schedule of rating for psychiatric disabilities contemplates a general rating formula that considers all psychiatric symptoms in determining the overall level of severity. Thus, the Veteran's symptoms of depression and PTSD are already contemplated as part of his psychiatric rating and the rating formula does not provide for separating the symptoms and assigning two separate ratings. To the extent that there are overlapping symptoms for his PTSD and depression, providing separate compensation for these conditions would compensate the Veteran twice for the same symptoms, which would constitute pyramiding.  38 C.F.R. § 4.14 (2016). See Esteban (citing Brady v. Brown, 4 Vet. App. 203 (1993)) (the Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding).  

The Board also acknowledges the representative's statement that the VA examination did not account for the Veteran's panic attacks and flattened affect, which warrant a rating in excess of 30 percent.  The Board notes that both VA examiners, April 2012 and May 2015, accounted for panic attacks.  Furthermore, having no reason to doubt the credibility of the Veteran, the Board has also considered a flattened affect and determined that these symptoms in conjunction with the Veteran's other symptoms are commensurate with a 50 percent rating.  

The Board has also considered the Veteran's assigned GAF scores.  The Board acknowledges a GAF score of 55 from the April 2012 VA examination.  The Board notes that GAF scores alone do not support the assignment of any higher rating during the appeal.  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See 38 C.F.R. § 4.130; Barr v. Nicholson, 21 Vet. App. at 303.  Rather, a GAF score is considered in light of all of the evidence of record.  

According to the DSM-V, a GAF score in the 51 to 60 range is indicative of moderate symptoms (flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  In the instant case, the record reflects flattened affect, panic attacks, and having few friends, which have been assessed and are commensurate with a 50 percent rating.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield.  The Veteran's symptoms were consistently nightmares, anxiety, depression, hypervigilance, and some sleep issues.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board finds that the Veteran's symptoms of PTSD and depression warrant a rating in excess of 30 percent.  Accordingly, the Board grants a disability rating of 50 percent, but no higher, for the Veteran's PTSD and depression for the entirety of the appeal period.

III. TDIU

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).  

Analysis

In this case, the Veteran contends that he is unemployable due to his PTSD and back disability.  

The Veteran is currently assigned a combined 90 percent disability rating for multiple service-connected disabilities, and his back and psychiatric conditions are 40 percent and 50 percent disabling, respectively.  The Veteran therefore meets the schedular criteria for a TDIU.  The remaining issue is whether the Veteran is able to secure or follow substantially gainful employment as a result of his service-connected disabilities.

Reviewing the record, the Veteran is a high school graduate with one year of college, and consistent hopes of continuing his education that have been unsuccessful due to his health issues, particularly his back problems. He has not worked since his medical discharge from the service, wherein he was a biomedical technician. He has consistently maintained that his pain from his back condition and the medications prescribed therefor, as well as the anxiety and other symptoms of his psychiatric condition prevent him from working. 

The record reflects that the Veteran has consistently reported sleep impairment with his most recent medical examination indicating that he sleeps only 2 hours a night, with a possible 2 hour nap in the afternoon, leaving him limited ability to function due to fatigue. Moreover, the examination noted that the Veteran cannot leave the house without the company of a family member due to anxiety. His back disability, per the examination report, prevents all but sedentary work, and would require reasonable accommodation by any potential employer. In a 2011 statement, the Veteran reported that he had tried to participate in vocational rehabilitation but had been unsuccessful due to his physical conditions, and that his inability to successfully work or improve his condition left him increasingly depressed.

Given the overall picture of the Veteran's educational level, employment history (or lack thereof), and physical and mental limitations, the Board finds that the Veteran is not capable of obtaining or maintaining substantial gainful employment, that he is in fact, unemployable.  Accordingly, TDIU is granted.  


ORDER

Entitlement to a disability rating in excess of 40 percent for status post-intervertebral disc replacement is denied.  

Entitlement to a disability rating of 50 percent for PTSD and depression is granted.

Entitlement to a TDIU is granted.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


